Citation Nr: 0918788	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

On January 10, 2007, the Board issued a decision that, in 
part, denied a claim for service connection for a back 
disorder. 

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While the matter was pending 
before the Court, in November 2007, the Veteran's attorney 
and a representative of VA's General Counsel filed a joint 
motion for remand.  In a November 8, 2007 Order, the Court 
granted the motion, vacated the Board's January 2007 
decision, and remanded the matter to the Board for further 
development and readjudication. 

In February 2008, the Board remanded the claim for further 
development.  That development is complete, and the claim is 
now before the Board for adjudication. 


FINDING OF FACT

The Veteran's back disorder, diagnosed as degenerative disc 
disease and osteoporosis of the lumbar spine, first 
manifested many years after service and is not related to any 
aspect of service including a contended fall on November 7, 
1960.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in December 2005, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained a 
medical examination for reasons provided below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served in U.S. Army units with no overseas or 
combat service.  He contends that his back disorder is a 
residual of injuries sustained in a traumatic accident in 
service. 
Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In an October 2003 claim and in an April 2004 notice of 
disagreement, the Veteran stated that he injured his back and 
legs in a fall on November 7, 1960 and that the accident was 
also the cause of a left inguinal hernia.   

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for any traumatic injuries from a 
fall or other accident in service.  On November 7, 1960, a 
military examiner noted the Veteran's reports of pain in both 
lower quadrants.  The examiner noted that a physical 
examination was negative.  The examiner also noted a history 
of a condition that he described in a single word that is 
illegible.  There is no record of any report by the Veteran 
of the circumstances of any accident or fall, affected parts 
of the body, or other symptoms.  The examiner noted no 
clinical observations that could be associated with trauma 
from a fall.  No X-rays were ordered.  No treatment was 
noted, and provided there was no follow-up examination. 

In April 1961, a military examiner diagnosed a left inguinal 
hernia.  Treatment was postponed because the Veteran was 
scheduled to participate in a six week training program.  

In June 1961, the Veteran was admitted to a military 
hospital.  Records of this inpatient treatment were a subject 
of the Board's February 2008 remand.  The records have been 
obtained and associated with the claims file.  The attending 
physician noted that the Veteran first noticed a visible 
bulge in the left inguinal area two weeks prior to admission.  
The physician noted that past medical history was essentially 
negative.  There is no indication of any report by the 
Veteran to his physician regarding traumatic injuries 
associated with the hernia.  Chest X-rays were normal.  The 
Veteran underwent a left indirect inguinal hernioplasty.  
Recovery was uneventful and he returned to limited duties in 
approximately three weeks.  

The remainder of military outpatient records showed that the 
Veteran sought treatment on several occasions for recurrent 
pain and swelling at the surgical site.  However, the records 
are silent for any traumatic injuries.  On a medical history 
questionnaire submitted in July 1962, the Veteran reported 
the hernia surgery and that he experienced occasional leg 
cramps of unknown origin.  He denied any lameness, arthritis, 
bone, joint, or other deformities.  He denied having any 
other illnesses or injuries not already noted.  The examining 
physician acknowledged the hernia surgery and noted no 
sequellae.  He acknowledged the report of occasional leg 
cramps without comment.  He noted no abnormalities of the 
spine or musculoskeletal system.  

Following his release from service, the Veteran was afforded 
a VA examination in December 1962.  No musculoskeletal 
abnormalities were complained of or noted on examination.  He 
made no reference to any in-service injuries or falls.

In correspondence in September 2003, a private internal 
medicine physician stated the Veteran experienced a fall in 
1961 that caused bilateral inguinal hernias requiring three 
surgical repairs and that he had experienced no trauma or 
falls after service.  The physician did not describe the 
circumstances of the fall, the parts of the body that were 
affected, or how the fall caused the multiple hernias.  The 
physician stated that the Veteran had experienced low back 
discomfort for the previous several years and had difficulty 
standing for long periods of time.  The physician referred to 
X-rays that showed discogenic disease at L2-3 and L4-5 as 
well as congenital changes at L5.  The physician stated that 
the Veteran's back pain and abnormalities of the spine were 
secondary to the trauma in service.  

In July 2004, the Veteran submitted the results of VA X-rays 
obtained in February 2004 and a magnetic resonance image 
obtained in June 2004 that also showed degenerative changes 
at several levels of the lumbar spine.  The submission also 
included the results of bone density tests performed in 
February 2004, which showed severe osteopenia of the spine 
with three times the risk of fracture when correlated to a 
younger population.  The findings were compatible with 
osteoporosis.  

Osteoporosis is an age-related condition characterized by 
decreased bone mass and structural deterioration of bone 
tissue, leading to bone fragility and an increased 
susceptibility to fractures, especially of the vertebral 
bodies of the spine, the hip (particularly the neck and 
intertrochanteric regions of the femur), and the wrist 
(distal radius).  It is ordinarily asymptomatic until a 
fracture occurs.  68 Fed. Reg. 7007 (Feb.11, 2003).  

The Board concludes that service connection for a back 
disorder is not warranted because the weight of lay and 
medical evidence shows that the Veteran's disc disease of the 
lumbar spine first manifested many years after service and is 
not related to any aspect of service.  Medical evidence also 
shows that the veteran experiences age-related osteoporosis 
of the spine.  

Regarding the occurrence of a fall or accident on November 7, 
1960 or at any other time during service, the Board 
acknowledges that the Veteran is competent to report that he 
fell.  However, the Board places low probative value on the 
contention that a traumatic event on that date or at any 
other time in service caused musculoskeletal injuries or a 
left inguinal hernia for the following reasons.  The veteran 
sought medical treatment on the contended day of the fall but 
reported no traumatic events, injuries, or other symptoms 
associated with a fall to the examiner.  The Veteran cites 
the examiner's note of pain in the lower quadrants as an 
indicator of leg trauma.  However, this medical terminology 
may also refer to the lower abdominal quadrants.  See 
Dorland's Illustrated Medical Dictionary, 1398 (28th Ed., 
1994).  The examiner noted that a physical examination was 
negative.  The Veteran never described the circumstances or 
symptoms of his contended injury to the immediate medical 
examiner, to his attending surgeon at the time of hernia 
surgery, to the physician performing the discharge physical 
examination, to his private internal medicine physician, or 
to any VA adjudicator.  There were no diagnostic tests, 
treatment, or any follow-up examinations.  The Veteran 
contends that his traumatic accident caused the hernia and 
his current back disorder.  However, as a layperson, the 
veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current extremity 
symptoms. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
such conclusions were made by his attending physician who was 
unaware of any prior injury.  The attending physician noted 
the Veteran's reports of noticing an inguinal bulge only two 
weeks earlier and made no mention of a traumatic event.  

The Board also places low probative value on the opinion of 
the private physician in September 2003 for the following 
reasons.  The physician notes no review of any prior medical 
records. The physician refers to three inguinal surgeries but 
only one is shown in the service treatment records.  The 
physician did not comment on the causes for the subsequent 
surgeries including any performed on the right side.  The 
physician provided no description of the nature and 
circumstances of the fall to support the conclusion that it 
was the cause of degenerative changes of the spine.  The 
Board is not bound to accept medical opinions that are based 
upon an inaccurate factual background.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  In this case, 
service treatment records and the Veteran's own statements on 
a discharge medical history questionnaire do not support the 
occurrence of traumatic injuries of any kind in service.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is medical evidence of a current back 
disability.  There is competent lay evidence of the 
occurrence of a fall, but there is no credible lay or medical 
evidence that the Veteran sustained any form of injury during 
the fall.  In fact, the record of an examination on the 
contended day of the fall was negative for any abnormalities.  
Service treatment records also contradict the contention that 
a traumatic injury caused a hernia.  There is no evidence of 
chronic or persistent symptoms of a back disability in 
service or for many years after service.  Therefore, the low 
threshold that requires VA to provide an examination in this 
case has not been met, and the medical evidence of record is 
sufficient to decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current back disorder first manifested many years 
after service and is not related to any aspect of his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a back disorder is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


